DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 3, 2022.  Claims 1 and 3-15 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a longitudinal element” in claim 4. The specific element is a wire 128 (such as a metal wire, plastic wire, fibrous filament or any other suitable similar element) (see page 17 of Applicant’s spec, lines 1-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schweikl (US 20180073869).
Examiner note for claims 1 and 14: The preamble of claim 1 states “for providing a measure of relative displacement of two relatively moveable members” and the preamble of claim 14 states “for sealed linear encoder”. Examiner would like to note that since these limitations are in the preamble they have no weight in the body of the claim (See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02). Also, the use of the language “for” implies a use function of the apparatus in the body of the claims, therefore holds no weight in a claim defined by its structural limitations (Ex parte Masham, 2 USPQ 2d 1647 (1987). See MPEP 2106 and 2111.04). 
Re claim 1: Schweikl teaches a sealed linear encoder apparatus for providing a measure of relative displacement of two relatively movable members (abstract, fig. 1-4), the sealed linear encoder apparatus comprising at least one elongate sealing lip (3), wherein: wherein at least a sealing portion (32) of the at least one elongate sealing lip (3) is held in tension along a length of the sealing portion (3) (paragraph 35); the at least one elongate sealing lip (3) has a natural curvature (paragraph 15, unstretched state of sealing lip 3); and the at least one elongate sealing lip (3) is deformed away from the natural curvature into a less curved configuration by a protective housing (1) so as to hold at least the sealing portion (32) in tension (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature).
Re claim 3: Schweikl teaches the sealed linear encoder apparatus, comprising the protective housing (1), wherein a seal root portion (31) of the at least one elongate sealing lip (3) is held and deformed by a seal root retainer portion (4) of the protective housing (1) (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2).
Re claim 5: Schweikl teaches the sealed linear encoder apparatus, wherein the seal root portion (31) of the at least one elongate sealing lip (3) has a greater natural curvature than a curvature of the seal root retainer portion (4) (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature).
Re claim 6: Schweikl teaches the sealed linear encoder apparatus, wherein the natural curvature is about a notional axis perpendicular to a length and width of the at least one elongate sealing lip (3) (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature, the notional axis would be at center of lip 3 with a curvature due to the elastic structure).
Re claim 7: Schweikl teaches the sealed linear encoder apparatus, wherein the at least one elongate sealing lip (3) is deformed into a straight configuration so as to put the at least one sealing portion (32) into tension (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension).
Re claim 8: Schweikl teaches the sealed linear encoder apparatus, wherein a length of at least the sealing portion (32) of the at least one elongate sealing lip (3) is longer when the at least one sealing lip (3) is deformed state compared to the length of at least the sealing portion (32) when the at least one elongate sealing lip (3) exhibits the exhibiting its natural curvature (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature, the notional axis would be at center of lip 3 with a curvature due to the elastic structure).
Re claim 9: Schweikl teaches the sealed linear encoder apparatus, comprising wherein the at least one elongate sealing lip (3) comprises a pair of elongate sealing lips (paragraph 33) and wherein the pair of elongate sealing lips (paragraph 33) are held for forming a seal between the sealing portions (32) of the elongate sealing lips (3) (see fig. 1 and paragraph 33).
Re claim 10: Schweikl teaches the sealed linear encoder apparatus, wherein at least the sealing portion (32) of the at least one elongate sealing lip (3) comprises an elastomer (paragraph 21 and 36).
Re claim 12: Schweikl teaches the sealed linear encoder apparatus, wherein the sealing portion (32) of the at last one elongate sealing lip (3) is held in an elastically stretched configuration so as to put at least the sealing portion into tension (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature, the notional axis would be at center of lip 3 with a curvature due to the elastic structure).
Re claim 13: Schweikl teaches the sealed linear encoder apparatus, wherein an increase in length of at least the sealing portion due to said the tension is at least 0.5% (fig. 1 and 2, paragraph 15).
Re claim 14: Schweikl teaches an elongate sealing lip for a sealed linear encoder apparatus (abstract, fig. 1 and 2), the elongate sealing lip having a natural curvature such that, when a seal root portion (31) of the elongate sealing lip (3) is pulled from the natural curvature into a straight configuration, at least a sealing portion (32) of the elongate sealing lip (3) is held in tension along a length of the sealing portion (3) (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2, the seal retainer portion 4 is straight/linear, which is used to hold 31 of lip 3/31/32 in tension, so the retainer portion 4 stretches the lip 3 to greater length, less curvature).
Re claim 15: Schweikl teaches the elongate sealing lip for a sealed linear encoder apparatus, wherein, when pulled into the straight configuration, the length of at least the sealing portion (32) is increased, the increase in length due to the tension being at least 0.5% (fig. 1 and 2, paragraph 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweikl (US 20180073869) in view of Nelle et al. (DE 4101579).
Re claim 4: Schweikl teaches the sealed linear encoder apparatus, comprising the protective housing (1), wherein a seal root portion (31) of the at least one elongate sealing lip (3) is held and deformed by a seal root retainer portion (4) of the protective housing (1) (paragraph 14, 15, 35, 41-43 and 54, see fig. 1 and 2), but does not specifically teach wherein the at least one elongate sealing lip comprises a longitudinal element configured to induce the natural curvature in the at least one elongate sealing lip. Nelle teaches wherein an elongate sealing lip (7 or 8) comprises a longitudinal element (310) configured to induce a natural curvature in the elongate sealing lip (7 or 8) (see fig. 3, description). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a longitudinal element similar to Nelle with the elongate sealing lip of Schweikl in order to ensure desired shape of the lip providing for higher quality sealing when in tension.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweikl (US 20180073869) in view of Hayashi et al. (US 20160011017).
Re claim 11: Schweikl teaches a sealed linear encoder apparatus, wherein a scale (2) and scale signal receiver of a readhead assembly (scanning unit, paragraph 31) are located on a first side of the at least one elongate sealing lip (3) (fig. 1, paragraphs 31 and 32), but does not specifically teach the scale signal receiver can be connected to a part on a second side of the elongate sealing lip. Hayashi teaches wherein a scale (3) and scale signal receiver (29) of a readhead assembly (29/13/8) are located on a first side of at least one elongate sealing lip (5) (fig. 2), and the scale signal receiver (29) can be connected to a part on a second side of the elongate sealing lip (5) (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the scale signal receiver can be connected to a part on a second side of the elongate sealing lip similar to Hayashi with the signal receiver and sealing lip of Schweikl in order to reduce the size of the device on the first side of the sealing lip allowing for a more compact versatile design (MPEP, 2144.04, IVA size, VIC rearrangement of parts).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection as set forth above in view of Schweikl (US 20180073869).
Also, in regards to the preambles of both claims 1 and 14, although the Examiner has found a linear encoder apparatus in Schweikl that uses a sealing lip structure as claimed, the Examiner would like to note that the body of the claims are not limited to those uses in the preambles of the claims. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
And, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a sealing lip (29, 30) of another reference that is not a linear encoder with moveable members as seen in Aso et al. (US 20130147286) for an linear encoder since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). See MPEP § 2106 and § 2111.04.
The protective housing and sealing lip is not directly connected to the moveable members of the sealed linear encoder in claim 1 in a structural manner in the body of the claim 1 and the sealing lip with the seal root portion are not connected to the sealed linear encoder in a structural manner in the body of the claim 4. Therefore, for claim 1 as long as there is a protective housing used to stretch a sealing lip from the natural curvature the reference reads on the claim. As well as if there is a reference with a sealing lip and root portion that is pulled to extend the lip, this would read on claim 14. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aso (US 20130147286) teaches a protective housing (23/22/24/25/71/72) to hold a sealing portion of a sealing lip (29/30) in tension at a sealing root portion (ends of 29/30 connected to 71 to hold 29/30 in tension) (see fig. 4, 6-9, paragraphs 21, 42 and 43, wherein when the tension is reduced 29/30 curves, when tension is applied 29/30 stretch/lengthen). This is to show that another device could be used to read on the body of the claims in claims 1 and 14, without directly connecting the protective housing, the sealing lip and sealing root portion of the sealing lip to the linear encoder in the body of the claims any sealing lip that is held in tension by the housing and/or pulled at the root can be used to read on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878